SEABURY, J.
The demurrer was properly overruled. The action is upon a written contract, signed and sealed by the defendants who now demur. The laches of the plaintiff in bringing the action and the alleged improbabilities of his contention are matters for the court to consider when the action is tried, and do not preclude the plaintiff from bringing the action upon his present complaint, which in my judgment states a cause of action.
Interlocutory judgment affirmed, with costs, with leave to defendants to answer upon payment of costs in this court and in the court below within six days.
GILDERSLEEVE, P. J., concurs.